                 4:20-cv-01441-SAL                Date Filed 08/06/20         Entry Number 23            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     Freddie B. Jackson
                                                                       )
                            Plaintiff
                                                                       )
                          v.                                                  Civil Action No.      4:20-cv-1441-SAL
                                                                       )
         Mark Anthony Hayes, Taft Guiles and
                                                                       )
          The Fourth Circuit Solicitor’s Office
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
other: This case is dismissed pursuant to Federal Rule of Civil Procedure 41(b).


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Sherri A. Lydon, United States District Judge who adopts the Report and
Recommendation of the Honorable Kaymani D. West, United States Magistrate Judge.


Date: August 6, 2020                                                         CLERK OF COURT


                                                                                            s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
